IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                     NO. AP–76,871



                         EX PARTE RAUL PARRA, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 20060D03360 IN THE 409TH DISTRICT COURT
                         FROM EL PASO COUNTY



       M EYERS, J., filed a dissenting opinion.


                                DISSENTING OPINION


       Code of Criminal Procedure Article 36.27 provides that when the trial court

receives a note from the jury, he should first submit the question and his answer to the

defendant or his counsel before giving the answer to the jury. Here, the trial judge

received a note that two of the jurors were threatening to walk out of the deliberations and

they wanted to know the consequences of doing so. The judge gathered the jury, the

defendant, defense counsel, and the prosecutor in the courtroom and informed them that
                                                                          Parra dissent–Page 2

any jurors who walked out on deliberations would be put in the county jail and returned to

the jury the next day to continue to deliberate. Applicant’s counsel did not object to the

trial court’s failure to comply with Article 36.27 and did not object to the judge’s

instruction to the jury. The jury decided to continue deliberating and, within less than 30

minutes, returned a verdict assessing a life sentence.

       The judge’s actions in threatening to put jurors in jail and in failing to inform

counsel that this would be his response to the jury’s questions were error and there is no

reasonable strategy to explain counsel’s failure to object to these errors. The deficiencies

in counsel’s performance deprived Applicant of a fair and impartial jury and likely

affected the judgment against him. I would hold that Applicant received ineffective

assistance of counsel and would grant relief.




Filed: September 18, 2013

Publish